Order, *482Supreme Court, New York County (Peter Tom, J.), entered July 19, 1993, which granted defendants’ motion to dismiss the complaint on the ground of forum non conveniens on condition defendants consent to the jurisdiction of Hawaii and waive any statute of limitations defenses, unanimously affirmed, without costs.
It is clear that "the interest of substantial justice” and convenience warrants that this lawsuit be heard in Hawaii and not in New York (CPLR 327 [a]; see, Islamic Republic of Iran v Pahlavi, 62 NY2d 474, 479). Not only is Hawaii an available forum and not only would most of the defendants and witnesses be inconvenienced by litigating this case in New York, but all of the alleged actions or omissions which form the basis of the instant lawsuit and complaint against the accounting defendants occurred in Hawaii (see, Bader & Bader v Ford, 66 AD2d 642, appeal dismissed 48 NY2d 649). Concur —Sullivan, J. P., Ellerin, Asch and Rubin, JJ.